DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered.
 	Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-30, 32, 41, and 49 have been cancelled.
	Claims 31, 33-40, 42-49, and 50-53 are currently pending and under exam herein.
	Claims 51-53 are newly added.

Terminal Disclaimer
The terminal disclaimer filed on 14 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents:  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
	The instant claims have been amended to include recitations that are interpreted as follows:
	Claim 31, 40, and 48 recite: “the ratio usable to evaluate the potential treatment”.  The recited claim element does not further limit the instant claims and equates only to intended results of the step of “determining a ratio”.  No steps of evaluation of any treatment are performed herein.
	Claim 52 recites, “the report usable to evaluate the potential treatment”.  Said step does not further limit claim 52 or claim 35 or claim 31 from which it ultimately depends, as said elements is intended herein.  There are no steps to actively “use” or “evaluate” in the claims for any potential treatment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31, 33-40, 42-49, and 50-53 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 	
The instant rejection is maintained from the previous Office Action.  Any newly recited portions are necessitated by claim amendment herein.  The instant rejection further reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and updated in October of 2019 (hereinafter the “Guidance”), which articulates the following to evaluate subject matter eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One:  Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
        Prong Two:  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application; and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
With regard to (1), the instant claims recite a system (31, 33-39, 51-53); a method (40, 42-47); and a non-transitory computer readable medium (48 and 50), therefore the answer is “yes”.  
With regard to (2A), under the broadest reasonable interpretation (BRI), the instant claims recite the following steps that are directed to abstract ideas:	Claims 31, 40, and 48: “determining a first blood flow rate…”; determining…a second blood flow rate”; and “determining…a ratio”.  The steps of “determining”, under the BRI of the claims, are directed to abstract idea in the category of “mathematical concepts”, as the steps are those that include, but for the recitation of a computer, determining “blood flow rates” that are not accompanied by significant further operations elucidating the steps taken beyond merely making a determination.  Said “determination” of rates of blood flow are defined in the Specification to be performed by equations such as Qhyper as a rate under hyperemia in the 
Judicially recited exceptions in the dependent claims are further directed to abstract ideas and include the following: 
Claims 35 and 44:“determining the ratio at a plurality of locations…” which, under the BRI, is one that falls into the abstract idea category of “mathematical concept” that, but for the recitation of the computer, is one that includes mathematical determination of a ratio.  
Claims 37, 38 and 46: “computing the first blood flow rate and the second blood flow rate using a physics-based model or machine learning”.  Said step is one that represents, under the BRI, abstract mathematical operations, at least as pertains to the “computing” being done using a physics-based model.  One is not apprised of what “physics-based model” entails, by the recitations of the claims and therefore, using said model to compute represents mathematical computation.  If the claims were narrowed to only machine learning, then said step would not be interpreted as abstract, as machine learning is not something that is a mathematical concept, mental step, or method of organizing human activity (as defined in the 2019 Guidance). 
 Claims 39 and 47: “computing the first blood flow rate using a parameter associated with at least one of a level of hyperemia…”  Said step is one that represents, under the BRI, abstract mathematical operations, as for the reasons above.
Under step 2A, prong two, integration is assessed by analysis of the recited “additional elements” in the claims such that the “additional elements” may provide the practical application by clearly including elements that apply, rely on, or use the judicial exception(s) in a manner that imposes a meaningful limit on the judicial exception(s) steps.  In the instant claims, the 
The claims secondly include the following steps, in addition to the recited judicial exceptions, that fail to integrate the exception(s) into a practical application: 
Claims 31, 40, and 48: “receiving, at the at least one computer system, patient-specific data…”, which is a step of data gathering wherein data are “received” in a manner consistent with insignificant extra-solution activity, i.e. a general means of “getting” data; as amended the claims recited “generating, using at least one computer system, a first three dimensional model”; “representing a potential treatment to the patient as a modification to one or more geometry…upstream of the point of interest or a boundary condition…” and “generating…a second three-dimensional model by incorporating the modification” are recited at such a high level of generality that said step are considered extra-solution activity for purposes of getting data in the instant claims.  There are no steps pertaining to the actual methods of representing or generating such that they impart meaningful application to the recited steps of “determining” in the claims.  How, for example is the second three-dimensional model generated by incorporating the modification?  The claims include that a representation of a potential treatment is a “modification” however the claims include no specifics as to how said representation is performed such that any modification is achieved.  Without such steps, said operations “in addition” are considered extra-solution activity to the recited judicial exceptions herein.  
laims 33-34; 42-43; 50-53).  Additionally, the dependent claims further limit the judicial exceptions themselves (as illustrated above).   
Because the claims fail under (2A), the claims are further evaluated under (2B).  Under step (2B) the claimed “additional elements” are further examined for inclusion of an inventive concept, i.e., does the recitation of the “additional element(s)” provide significantly more than the judicial exception(s).  Under (2B) the claims may be said to provide an inventive concept if the claimed “additional element(s)” individually and in combination include steps such as those that add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field and/or if the claims include more than just a step specified at a high level of generality. 
Pertaining to the instant claims, the claims do not meet the requirements under (2B) because the additional elements herein amount to no more than generic computer elements and steps of receiving data.  The routine nature of computer operations is addressed in numerous court cases that make clear that a computer functioning as a tool with which to perform abstract operations, without operations integral to the computer itself, becomes merely a tool by which to perform said abstract operations (see, for example, DDR Holdings (Federal Circuit 2014)).
Claims steps directed to data acquisition in the context as claimed herein are also those that are routine and conventional in the art, as illustrated by the prior art of Lavi et al. US 2014/0200867 (published 17 July 2014 with priority to 15 January 2013) showing that it was well-known in the art at the time of the invention to receive and/or generate patient-specific anatomical data based on images from a patient of interest (see Lavi et al., as example, with 

Response to Applicant’s Arguments 
	1.  Applicant states that “claims 31, 40, and 48 have been amended to clarify how the second three-dimensional model is generated in relation to the first three-dimensional model and how the models are used and relate to each other”.  Applicant states further that “the claim amendments clarify that the practical application for the claimed invention, e.g., evaluating a potential treatment of a patient in terms of how the potential treatment will affect blood flow at a point of interest in the anatomy of the patient”.  Lastly Applicant includes that the claim recites a “computer-centric solution to a computer-centric problem, e.g., using computer-based three-dimensional modeling and blood flow computation in order to evaluate a potential treatment to a patient”.
	It is respectfully submitted that this is not persuasive.  With respect to the claim amendments, the steps now include those of “determining” which are not defined to be any particular type of “determining” in the claims and thus said steps may be simply ones of determination by visual inspection or determination by performing math.  It is possible, under the BRI of the instant claim to merely look at a representation and assess the data point therein to come up with a calculation of a blood flow rate.  The claim does not require specifics in this manner.  As such, said steps are abstractly directed.  Representing a potential treatment to the patient as a modification to a geometry is also not defined to be anything else in the claim except those words.  What does that mean?  One can simply draw or overlay a representation of a 
	Applicant is kindly reminded that a few suggestions have been set forth in previous Office Actions with respect to overcoming the instant rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.  Claims 31, 33-40, 42-48, and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over obvious over Lavi et al. (2014/0200867; published 17 July 2014 with priority Mortier et al. (2020/0364936; priority to at least 23 April 2013).  The instant claims have been amended herein and therefore the instant rejection is necessitated by claim amendment.
With respect to claims 31, 33-40, 42-48 and 50 Lavi et al. disclose a method and system for vascular assessment as described below in italics.
Claims 31, 40 and 48 are drawn to a system, method and computer-readable medium comprising:
	receiving, at the at least one computer system, patient-specific data of a patient’s anatomy (Lavi et al. teach a computer system at [0004], [0051]; Lavi et al. teach patient-specific anatomical data at [0004] which incorporates numerous background references [0004]-[0043] teaching the state of the art); 
	generating, using the at least one computer system, a first three-dimensional model representing a portion of the patient’s anatomy based on the patient-specific data (Lavi et al. teach obtaining data regarding a point of interest at [0057]-[0061]; Lavi teach, also by way of evidence to said art, three-dimensional patient modeling [0004]-[0043]; Further Lavi et al. teach tree model creation, or anatomical model of a patient’s vasculature including 2D and 3D models [0136]; [0176]; Lavi et al. teach three-dimensional anatomical modeling by incorporation by reference to background references (cited above)).
  Claim Interpretation Note: The instant Specification does not define a point of interest to be a specific point of interest and thus, under the BRI of the claims, any point of interest is applicable herein.  In addition, the instant claims do not include limitations as to how one uses estimates of blood flow for said determining steps and thus the prior art fairly teaches said embodiments.
Lavi et al. disclose points of interest in first models at [0059]-[0060]; Lavi teach incorporation of blood flow characteristics from individuals in modeling of a patient [0004];[0045]-patient models; [0049]-using FFR and model comparisons; using multiple image references for model generation [0190] );
	generating, using the at least one computer system, a second model three-dimensional by incorporating the modification into the first three-dimensional model of the portion of the patient’s anatomy (Lavi et al. disclose points of interest in a second location [0062]-[0063]; Lavi et al. teach modification of models [0196]-[0198], [0248], [0273]-[0276],[0334]);
	determining, using that at least one computer system, a second blood flow rate at a point in the second three-dimensional model respective to the point of interest in the first three-dimensional model using the anatomic data and the estimates of blood flow characteristics associated with the plurality of individuals (Lavi et al. disclose second models and flow rates relative to the first model [0062]-[0064]); and
determining, using the at least one computer system, a ratio of the second blood flow rate to the first blood flow rate (Lavi et al. teach calculation of ratios between first and second blood flow [0064]).
Lavi et al. do not specifically disclose the “representation of a potential treatment as a modification to one or more of a geometry of at least a portion of the first-three dimensional model upstream the point of interest or boundary condition…” and incorporating said modification as now included.  However, Mortier et al. specifically disclose methods for valve implantations by modeling cardiac anatomy by insertion of a treatment (stent) into a patient’s prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a modification to the first model and calculate said changes of the modification, as is performed by Mortier.  One would have a reasonable expectation of success in so doing because both references re in the same field of endeavor and are concerned with modeling cardiovascular blood flow events. 
	With respect to claims 33, 42, and 50, Lavi et al. teach modification by removal of one or more anatomic restrictions.  It is noted herein that removal of a restriction is interpreted as removal of the stenosis for modeling purposes.  (Lavi et al. teach estimations of a structure of a sick vessel as if the vessel has been vascularized to a healthy structure [0198]; [0247]; [0272]).
	With respect to claims 34 and 43, Lavi et al. teach model components of aorta and coronary arteries emanating from the aorta (Lavi et al. teach the anatomic model including at least a portion of the aorta and coronary arteries, as the model is directed to the “coronary vessel system” [0164]).
	With regard to claims 35 and 44, Lavi et al. disclose determining a ratio at a plurality of locations (Lavi et al. teach, for example, sample portions of a segment at points of interest corresponding to vascular changes in diameter [0233], [0235]; Lavi et al. teach FFR calculation at various branch points of interest in the model [0299]-[0302]).
	With respect to claims 36 and 45, Lavi et al. teach boundary condition locations for lumens of coronary arteries in said modeling system, (Lavi et al. disclose formation of models by coronary vessel tree techniques including bifurcation or multi-furcation points in a tree or branch of a tree [0213]-[0214]; Lavi et al. further teach the incorporation by reference of Taylor with respect to the modeling technique employed, which discloses three-dimensional modeling with locations of boundary conditions (see Taylor at 0138]).
	With respect to claims 37, 38 and 46, Lavi et al. teach physics-based models for inclusion in blood flow rate determination (Lavi et al. disclose fluid flow calculations using physical models including flow rate and/or flow resistance and/or shear stress and/or flow velocity and/or pressure [0238]).
	With regard to claims 39 and 47, Lavi et al. teach determining blood flow rate using a parameter associated with at least one of a level of hyperemia, a level of exercise, or a medication. (Lavi et al. disclose the parameter including hyperemia [0382] as being of interest for blood flow calculation).
	With respect to claim 51, Mortier et al. disclose generations of representation for first three-dimensional models at [0034].
	With respect to claim 52, Mortier et al. disclose data from a plurality of patients [0104] and modeling a various points [0139].
	With respect to claim 53, Mortier et al. disclose anatomic models and estimates of blood flow, as discussed above.  Lavi et al. further also teach the same.   
	In light of the above, Lavi et al. in view of Mortier et al. make obvious the instant claims.  

Response to Applicant’s Arguments
1.  Applicant’s arguments have been considered but are moot in view of the rejection as set forth above and necessitated by claim amendment herein.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631